


FORM OF AMENDMENT NO. 1 OF THE BANKFINANCIAL CORPORATION AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
Exhibit 10.35
AMENDMENT NO. 1 OF THE
BANKFINANCIAL CORPORATION
EMPLOYMENT AGREEMENT
AMENDMENT NO. 1 of the EMPLOYMENT AGREEMENT by and between BankFinancial
Corporation (the “Company”) and Name (the “Executive”) dated October 20, 2008
(the “Agreement”), which amendment is effective on December 31, 2012 (the
“Effective Date”).
WHEREAS, pursuant to and subject to Section 12 of the Agreement, the parties may
amend the Agreement by a written agreement.
WHEREAS, the parties desire to amend the Agreement in accordance with Internal
Revenue Service Guidance under Section 409A of the Internal Revenue Code of
1986, as amended.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.
The last two sentences of Section 6(b) are replaced with the following:

“Amounts payable under Subsection (ii) and (iv) of this Section 6(b) shall be
paid as provided in Section (h) and as may be required to be deferred pursuant
to Section 25.”
2.
The last two sentences of Section 6(c) are replaced with the following:

“Amounts payable under Subsection (ii) and (iv) of this Section 6(c) shall be
paid as provided in Section (h) and as may be required to be deferred pursuant
to Section 25.”
3.
The last two sentences of Section 6(e) are replaced with the following:

“Amounts payable under this Section 6(e) shall be paid as provided in Section
(h) and as may be required to be deferred pursuant to Section 25.”
4.
The last sentence of Section 6(f) is replaced with the following:

“Amounts payable under this Section 6(f) shall be paid as provided in Section
(h).”
5.
Section 6(h) is amended to read as follows:

“(h)    General Release and Time of Payment. In consideration of the Company's
agreements with respect to the monetary payments and other benefits provided for
in Section 6 of this Agreement (which payments and benefits exceed the nature
and scope of that to which Executive would have been legally entitled to receive
absent this Agreement), and as a condition precedent to Executive's receipt of
such payments and other benefits, Executive (or in the event of Executive's
death, Executive's executor, trustee, administrator or personal representative,
as applicable), shall execute and deliver to the Company a general release in
favor of the Company and its Affiliates (as defined below) not later than
twenty‑two (22) days after Executive's termination of employment, releasing all
claims, demands, causes of actions and liabilities arising out of this
Agreement, Executive's employment or the termination thereof, including, but not
limited to, claims, demands, causes of action and liabilities for wages, back
pay, front pay, attorney's fees, other sums of money, insurance, benefits, or
contracts; and all claims, demands, causes of actions and liabilities arising
out of or under the statutory, common law or other rules, orders or regulations
of the United States or any State or political subdivision thereof, whether now
existed or hereinafter enacted or adopted, including the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, and subject to the
applicable waiting or rescission periods thereunder, the Company shall pay the
amounts due under the applicable Section 6(b), (c), (e), or (f) in one (1) lump
sum on the sixtieth (60th) day following the date of Executive's termination of
employment. Notwithstanding the foregoing or anything to the contrary herein,
the general release shall not release, and shall expressly reserve, any
unperformed obligations of the Company under this Agreement, or of the Bank
under the 2006 EIP or the Bank Agreement, to Executive.”
6.In all other respects, the Agreement shall remain unchanged and in full force
and effect.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, BankFinancial Corporation has caused this Agreement to be
executed by its duly authorized officer and Executive has signed this Agreement
as set forth below.
BANKFINANCIAL CORPORATION
EXECUTIVE
By:


Its:
Date: December ____, 2012






Date: December ____, 2012



Named Executive Officers who are parties to this amendment:
F. Morgan Gasior
Paul A. Cloutier
James J. Brennan




